Mr. Justice Pam delivered the opinion of the court. 5. Intoxicating liquors, § 202*—when declaration sufficient in action under civil damage act against property owner. A declaration in an action under section 9 of the Dramshop Act (J. & A. If 4609) by a wife and" children against the keepers of saloons and the owners of the property where the business was conducted, to recover for injuries sustained from the sale of intoxicating liquor to a husband and father, does not state a cause of action against the property owners where it does not allege that liquor was sold or given the husband in the property or buildings owned by either of the other defendants.